V
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information disclosure statement filed 7 June 2021 has been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation, “a lower sidewall laterally set back from the lower sidewall.”  It is unclear how a sidewall can be laterally set back from itself.
Claim 14 recites the limitation, “wherein the separation plug is made of a metal-containing isolation material.”  It is unclear whether the aforementioned “isolation material” is the same as, or distinct from, the previously-recited isolation material of claim 11.  Moreover, it is unclear how the separation plug can be formed from a metal-containing material.  For the purposes of applying art, the separation plug will be interpreted as being formed from one of the materials listed in paragraph [0040] of Applicant’s specification.
Claims 12, 13, and 15 are rejected for merely containing the flaws of the parent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greene et al. (US Patent Application Publication 2017/0084463, hereinafter Greene ‘463) of record.
With respect to claim 1, Greene ‘463 teaches (FIGs. 4-10) a semiconductor structure as claimed, comprising:
first (one of 410/524 and upper portion of 541 formed at one side of separation plug 536) and second (on of 410/524 and upper portion of 541 formed at another side of separation plug 536) fins extending upwardly from a semiconductor substrate (lower portion of 541) ([0051-0062]);
a shallow trench isolation structure (540) laterally surrounding lower portions (portions of 541 extending between STI regions 540) of the first (one of 410/524 and upper portion of 541 formed at one side of separation plug 536) and second (one of 410/524 and upper portion of 541 formed at another side of separation plug 536) fins ([0051-0062]);
a first gate structure (one of 421/520 formed at one side of separation plug 536) extending across an upper portion of the first fin (one of 410/524 and upper portion of 541 formed at one side of separation plug 536) ([0051-0062]);
a second gate structure (one of 421/520 formed at another side of separation plug 536) extending across an upper portion of the second fin (one of 410/524 and upper portion of 541 formed at another side of separation plug 536) ([0051-0062]);
first source/drain epitaxial structures (epitaxial source/drain regions around fins 524; [0055]) on the first fin (one of 410/524 and upper portion of 541 formed at one side of separation plug 536) and on opposite sides of the first gate structure (one of 421/520 formed at one side of separation plug 536) ([0051-0062]);
second source/drain epitaxial structures (epitaxial source/drain regions around fins 524; [0055]) on the second fin (one of 410/524 and upper portion of 541 formed at another side of separation plug 536) and on opposite sides of the second gate structure (one of 421/520 formed at another side of separation plug 536) ([0051-0062]);
a separation plug (436) interposing the first (one of 421/520 formed at one side of separation plug 536) and second (one of 421/520 formed at another side of separation plug 536) gate structures and extending along a lengthwise direction of the first fin (one of 410/524 and upper portion of 541 formed at one side of separation plug 536) ([0051-0062]); and
an isolation material (434) cupping an underside of a portion of the separation plug (436) between one of the first source/drain epitaxial structures (epitaxial source/drain regions around fins 524; [0055]) and one of the second source/drain epitaxial structures (epitaxial source/drain regions around fins 524; [0055]) (isolation material 434 is between the first and second fins, and thus will be between one of the first and second source/drain epitaxial structures) ([0051-0062]).

With respect to claim 2, Greene ‘463 teaches wherein the separation plug (436) extends past opposite longitudinal sidewalls of the first gate structure (one of 421/520 formed at one side of separation plug 536) along the lengthwise direction of the first fin (one of 410/524 and upper portion of 541 formed at one side of separation plug 536) (see FIG. 10A; [0051-0062]).
With respect to claim 3, Greene ‘463 teaches wherein the separation plug (436) forms a cross-shape profile with the first (one of 421/520 formed at one side of separation plug 536) and second (one of 421/520 formed at another side of separation plug 536) gate structures from a top view (see FIG. 10A; [0051-0062]).
With respect to claim 4, Greene ‘463 teaches wherein the separation plug (436) has a top surface coplanar with top surfaces of the first (one of 421/520 formed at one side of separation plug 536) and second (one of 421/520 formed at another side of separation plug 536) gate structures (see FIG. 10B; [0051-0062]).
With respect to claim 5, Greene ‘463 teaches wherein the isolation material (434) is spaced apart from the first (one of 410/524 and upper portion of 541 formed at one side of separation plug 536) and second (one of 410/524 and upper portion of 541 formed at another side of separation plug 536) fins ([0051-0062]).
With respect to claim 6, Greene ‘463 teaches wherein the isolation material (434) is spaced apart from the shallow trench isolation structure (540) ([0051-0062]).
With respect to claim 7, Greene ‘463 teaches wherein the isolation material (434) forms a U-shaped profile from a top view (see FIG. 10B; [0051-0062]).
With respect to claim 8, Greene ‘463 teaches wherein the isolation material (434) has a top surface coplanar with top surfaces of the first (one of 421/520 formed at one side of separation plug 536) and second (one of 421/520 formed at another side of separation plug 536) gate structures (see FIG. 10B; [0051-0062]).
With respect to claim 9, Greene ‘463 teaches further comprising: a gate spacer (423/522) on a sidewall of the first gate structure (one of 421/520 formed at one side of separation plug 536), the isolation material (434) being in contact with the gate spacer (see FIG. 10A; [0051-0062]).
With respect to claim 10, Greene ‘463 teaches wherein the isolation material (434) has a top surface coplanar with a top surface of the gate spacer (423/522) ([0051-0062]).

Claims 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jha et al. (US Patent Application Publication 2019/0013245, hereinafter Jha ‘245) of record.
With respect to claim 16, Jha ‘245 teaches (FIGs. 1 and 11) a semiconductor structure as claimed, comprising:
a semiconductor substrate (100) ([0024]);
a first fin (120) and a second fin (120) respectively protruding from the semiconductor substrate (100), wherein the first fin includes a first gate region (region of 120 formed under gate structure 210) and first source/drain regions (region of 120 formed under source/drain structure 610), and the second fin includes a second gate region (region of 120 formed under gate structure 210) and second source/drain regions (region of 120 formed under source/drain structure 610) ([0024]);
a plurality of source/drain structures (610) epitaxially grown on the first source/drain regions (region of 120 formed under source/drain structure 610) and the second source/drain regions (region of 120 formed under source/drain structure 610) ([0024]);
a first gate structure (210 formed at one side of separation plug 500) and a second gate structure (210 formed at another side of separation plug 500) respectively over the first gate region (region of 120 formed under gate structure 210) and the second gate region (region of 120 formed under gate structure 210) ([0024]);
a first separation plug (lower portion of 500) between the first gate structure (210 formed at one side of separation plug 500) and the second gate structure (210 formed at another side of separation plug 500) and having a first height ([0055]); and
a second separation plug (upper portion of 500) between adjacent two of the plurality of source/drain structures (610), the second separation plug having a second height less than the first height of the first separation plug (lower portion of 500) ([0055]).
The expression “epitaxially grown” is taken to be a product-by-process limitation and is given limited patentable weight.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.

With respect to claim 17, Jha ‘245 teaches wherein the first separation plug (lower portion of 500) is made of a same material of the second separation plug (upper portion of 500) ([0055]).
With respect to claim 18, Jha ‘245 teaches wherein the second separation plug (upper portion of 500) extends continuously from the first separation plug (lower portion of 500) ([0055]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jha ‘245 in view of Greene ‘463.
With respect to claim 11, Jha ‘245 teaches (FIGs. 1 and 11) a semiconductor structure substantially as claimed, comprising:
first (120) and second (120) fins extending upwardly from a semiconductor substrate (100) ([0024]);
a first gate structure (210 formed at one side of separation plug 500) extending across the first fin (120) ([0024]);
a second gate structure (210 formed at another side of separation plug 500) extending across the second fin (120) ([0024]);
first source/drain epitaxial structures (610) on the first fin (120) and being spaced at least by the first gate structure (210 formed at one side of separation plug 500) ([0024]);
second source/drain epitaxial structures (610) on the second fin (120) and being spaced at least by the second gate structure (210 formed at another side of separation plug 500) ([0024]); and
a separation plug (500) spacing the first gate structure (210 formed at one side of separation plug 500) apart from the second gate structure (210 formed at another side of separation plug 500), wherein when viewed in a cross section taken along a lengthwise direction of the first fin (120), the separation plug having a stepped sidewall structure having an upper sidewall (upper portion of sidewall perpendicular to substrate 100), a lower sidewall (lower portion of sidewall perpendicular to substrate 100) laterally set back from the lower sidewall, and intermediary surface (portion of sidewall parallel to substrate 100) connecting the lower sidewall to the upper sidewall ([0055]).
Thus, Jha ‘245 is shown to teach all the features of the claim with the exception of an isolation material lining the upper sidewall and the intermediary surface of the stepped sidewall structure of the separation plug when viewed in the cross section taken along the lengthwise direction of the first fin.
However, Greene ‘463 teaches (FIG. 10B) an isolation material lining (434) lining an entire sidewall of a separation plug (436) to pinch off both a mid-cut edge and/or an edge cut ([0058]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor structure of Jha ‘245 further comprising an isolation material lining the upper sidewall and the intermediary surface of the stepped sidewall structure of the separation plug when viewed in the cross section taken along the lengthwise direction of the first fin as taught by Greene ‘463 to pinch off both a mid-cut edge and/or an edge cut.

With respect to claim 13, Jha ‘245 and Greene ‘463 teach the device as described in claim 11 above, but primary reference Jha ‘245 does not explicitly teach the additional limitation wherein the separation plug is made of a different material than the isolation material.
However, Greene ‘463 teaches (FIG. 10B) wherein a separation plug (436) may be made of a different material such as an oxide than an isolation material (434) formed of a nitride to ensure that trenches are sufficiently pinched ([0058-0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the separation plug of Jha ‘245 and Greene ‘463 made of a different material than the isolation material as taught by Greene ‘463 to ensure that trenches are sufficiently pinched.

With respect to claim 14, Jha ‘245 teaches wherein the separation plug (500) is made of a metal-containing isolation material ([0055]).

With respect to claim 15, Jha ‘245 and Greene ‘463 teach the device as described in claim 11 above, but primary reference Jha ‘245 does not explicitly teach the additional limitation wherein the isolation material comprises a nitride-containing material.
However, Greene ‘463 teaches (FIG. 10B) an isolation material (434) formed of a nitride to ensure that trenches are sufficiently pinched ([0058-0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the isolation material of Jha ‘245 and Greene ‘463 comprising a nitride containing material as taught by Greene ‘463 to ensure that trenches are sufficiently pinched.

Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to teach the semiconductor structures of claims 12 and 19 in the combination of limitations as claimed, noting particularly the limitations, “wherein the lower sidewall of the separation plug is free form coverage by the isolation material when viewed in the cross section taken along the lengthwise direction of the first fin,” and, “further comprising an isolation material cupping an underside of the second separation plug but not cupping an underside of the first separation plug.”
Jha ‘245 and Greene ‘463 represent the closest prior art as set forth in the rejections of claims 11 and 16 above.  However, Jha ‘245 is silent to an isolation material.  The isolation material (434) of Greene ‘463 covers the entire separation plug, not just the select portions thereof.
Claim 20 is indicated allowable merely for depending from claim 19 indicated allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yu et al. (US Patent Application Publication 2017/0125411) teaches finFETs comprising separation plugs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        


/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826